197 F.2d 521
Hardy CLEVENGER, Appellant,v.UNITED STATES of America, Appellee.
No. 11532.
United States Court of Appeals Sixth Circuit.
May 27, 1952.

William Tompkins, Cincinnati, Ohio, for appellant.
Otto T. Ault, Knoxville, Tenn., for appellee.
Before MARTIN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause having come on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel for Hardy Clevenger, appellant, in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the order of the district court denying appellant's motion to vacate sentence be and the same is hereby affirmed for the reasons set forth in the opinion of the district court.  105 F.Supp. 333.